                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


DAVID PISANI                                                          CIVIL ACTION


VERSUS                                                                19-572-SDD-RLB


ELAYN HUNT
CORRECTIONAL CENTER


                                          RULING

          The Court, after carefully considering the Complaint,1 the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated March 12, 2020, to which no objection

has been filed, hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

          ACCORDINGLY, the Court declines to exercise supplemental jurisdiction over any

potential state law claims and this action is hereby dismissed, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.2.

          Signed in Baton Rouge, Louisiana on April 2, 2020.




                                         S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA


1
    Rec. Doc. 1.
2
    Rec. Doc. 10.
